Notice of Allowability
The following is a Notice of Allowability responsive to Applicant’s response/amendment filed 25
January 2022 and pursuant to an agreement reached during the interview conducted on 13 June 2022. During the interview, Examiner and Applicant’s representative agreed to amendments to claim 15 entered by Examiner’s Amendment herein. Pursuant to the interview conducted on 13 June 2022, claim 15 is amended by Examiner’s Amendment below. Claims 1-10, 12 and 14-20 are pending and allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT AND NOTICE OF ALLOWANCE

Response to Amendment
In light of Applicant’s amendments to the claims, the 101 and 103 rejections are hereby withdrawn and the application is allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Attorney Amber Beckley (Reg. No. 72,874) on 13 June 2022.

The application has been amended as follows:
Please amend claim 15 as presented below (full text of the amended claims appears below):

(PREVIOUSLY PRESENTED) A method of notifying a network resource about accuracy of information associated with a digital item, the information to be used for updating a database, information about digital items provided to an e-platform by a plurality of network resources including the network resource, the e-platform having a plurality of users, the digital items being representative of objects provideable to the plurality of users, the e-platform being hosted on a server, the server being communicatively coupled with the database and the plurality of network resources over a communication network, the method executable by the server, the method comprising:

monitoring, by the server, user interactions between the plurality of users and a digital item group, the digital item group including digital items representative of a same product or service and provided to the e-platform by more than one network resources, the more than one network resources including the network resource;
receiving, by the server from the network resource, an indication of an updated value for an item-characteristic associated with the digital item, the digital item having been previously provided by the network resource to the e-platform with an old value of the item-characteristic, the digital item being part of the digital item group, the updated value for replacing the old value of the item-characteristic of the digital item;
updating an entry in the database associated with the digital item by replacing the old value by the updated value;
at a predetermined time after receiving the indication of the updated value, determining, by the server, an interaction difference between:
(i) user interactions of users with one or more digital items from the digital item group having a value for the item-characteristic corresponding to the old value, and 
(ii) user interactions of users with the digital item having the updated value for the item-characteristic; and
comparing, by the server, the interaction difference with a threshold value for determining whether the updated value of the item-characteristic for the given digital item is accurate;
in response to the interaction difference being above the threshold: updating the entry in the database by re-assigning the old value to the digital item; and
triggering transmission of a notification to the network resource indicative of that the updated value is inaccurate.
(ORIGINAL) The method of claim 1, wherein the method further comprises: identifying, by the server, the digital items that are to be included in the digital item group.

(ORIGINAL) The method of claim 2, wherein the identifying comprises: applying, by the server, a masking algorithm on values of at least one item-characteristic of digital items.

(ORIGINAL) The method of claim 3, wherein the applying the masking algorithm comprises: comparing, by the server, values of the at least one item-characteristic of digital items.

(ORIGINAL) The method of claim 3, wherein the applying the masking algorithm comprises: identifying, by the server, a set of digital items from the plurality of digital items that have same values of the at least one item-characteristic of digital items, the set of digital items to be included in the digital item group.

(ORIGINAL) The method of claim 3, wherein the at least one item-characteristic is a name of digital item.

(ORIGINAL) The method of claim 1, wherein the user interactions are of a given type of user interactions.

(ORIGINAL) The method of claim 1, wherein the user interactions between users and digital items are a number of clicks performed by users on digital items.

(ORIGINAL) The method of claim 8, wherein the user interactions between users and digital items are the number of clicks performed by users on digital items within a pre-determined time interval.

(ORIGINAL) The method of claim 1, wherein the item-characteristic is a price of digital item.

(CANCELED)

(PREVIOUSLY PRESENTED) The method of claim 1, wherein the method further comprises:
in response to the interaction difference being below the threshold value, determining that the updated value of the item-characteristic received from the network resource for the digital item is accurate.  

(CANCELED) 

(PREVIOUSLY PRESENTED) The method of claim 1, wherein the threshold value is an interval of values, and wherein the method further comprises:
in response to the difference being within the interval of values, determining that the updated value of the item-characteristic received from the network resource for the digital item is accurate.  

(CURRENTLY AMENDED) A server for notifying a network resource about accuracy of information associated with a digital item, the information to be used for updating a database, information about digital items provided to an e-platform by a plurality of network resources including the network resource, the e-platform having a plurality of users, the digital items being representative of objects provideable to the plurality of users, the e-platform being hosted on the server, the server being communicatively coupled with the database and the plurality of network resources over a communication network, the server including a hardware processor, the server being configured to:

monitor user interactions between the plurality of users and a digital item group, the digital item group including digital items representative of a same product or service and provided to the e-platform by more than one network resources, the more than one network resources including the network resource;
receive, from the network resource, an indication of an updated value for an item-characteristic associated with the digital item, the digital item having been previously provided by the network resource to the e-platform with an old value of the item-characteristic, the digital item being part of the digital item group, the updated value for replacing the old value of the item-characteristic of the digital item;
update an entry in the database associated with the digital item by replacing the old value by the updated value;
at a predetermined time after receiving the indication of the updated value, determine an interaction difference between:
(i) user interactions of users with one or more digital items from the digital item group having a value for the item-characteristic corresponding to the old value, and 
(ii) user interactions of users with the digital item having the updated value for the item-characteristic; and
compare the interaction difference with a threshold value for determining whether the updated value of the item-characteristic for the given digital item is accurate;
in response to the interaction difference being above the threshold: update the entry in the database by re-assigning the old value to the digital item; and
trigger transmission of a notification to the network resource indicative of that the updated value is inaccurate.

(ORIGINAL) The server of claim 15, wherein the server is further configured to:
identify the digital items that are to be included in the digital item group.

(ORIGINAL) The server of claim 16, wherein to identify comprises the server configured to:
apply a masking algorithm on values of at least one item-characteristic of digital items.

(ORIGINAL) The server of claim 17, wherein to apply the masking algorithm comprises the server configured to:
compare values of the at least one item-characteristic of digital items.

(ORIGINAL) The server of claim 17, wherein to apply the masking algorithm comprises the server configured to:
identify a set of digital items from the plurality of digital items that have same values of the at least one item-characteristic of digital items, the set of digital items to be included in the digital item group.

(ORIGINAL) The server of claim 17, wherein the at least one item-characteristic is a name of digital item.

Allowable Subject Matter
Claims 1-10, 12 and 14-20 are allowed.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.

Overcoming the prior art: Claims 1 and 15
The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim. The prior art of record fails to define a method and server for monitoring, by the server, user interactions between the plurality of users and a digital item group, the digital item group including digital items representative of same a same product or service objects and provided to the e-platform by more than one network resources, the more than one network resources including the network resource; receiving, by the server from a given the network resource from the more than one network resources, an indication of a new an updated value for an item-characteristic associated with a given the digital item, the given digital item having been previously provided by the given network resource to the e-platform with an old value of the item-characteristic, the given digital item being part of the digital item group, the updated value for replacing the old value of the item-characteristic of the given digital item;Serial No.: 16/776,144 Response to first Office Action updating an entry in the database associated with the digital item by replacing the old value by the updated value; at a predetermined time after receiving the indication of the updated value, determining, by the server, an interaction difference between: (i) user interactions of users with one or more digital items from the digital item group having a value for the item-characteristic corresponding to the old value for the item characteristic, and (ii) user interactions of users with the digital item from the digital item group having the updated value for the item-characteristic; and comparing, by the server, the interaction difference with a threshold value for determining whether the updated value of the item-characteristic for the given digital item is accurate; in response to the interaction difference being above the threshold: updating the entry in the database by re-assigning the old value to the digital item; and triggering transmission of a notification to the network resource indicative of that the updated value is inaccurate.

The most closely applicable art is referred to in the Non-Final Rejection Office Action data 10/25/2021 is Gupta et al. (US Patent Application Publication, 2007/0288433, hereinafter referred to as Gupta). Gupta recites monitoring user interactions, particularly a number of clicks, of digital items to calculate a score based on the value of the characteristics of the digital item. However, Gupta is silent to determining, by the server, an interaction difference between: (i) user interactions of users with one or more digital items from the digital item group having a value for the item-characteristic corresponding to the old value for the item characteristic, and (ii) user interactions of users with the digital item from the digital item group having the updated value for the item-characteristic; and comparing, by the server, the interaction difference with a threshold value for determining whether the updated value of the item-characteristic for the given digital item is accurate; in response to the interaction difference being above the threshold: updating the entry in the database by re-assigning the old value to the digital item; and triggering transmission of a notification to the network resource indicative of that the updated value is inaccurate.

Overcoming the 101 Rejection: Claims 1 and 15
The claimed invention monitors user interactions (i.e. number of clicks performed by users on digital items) with a digital item that has characteristic values. The claimed invention determines an interaction difference between digital items in a group and in response to the interaction difference exceeding a threshold, the server automatically updates and re-assigns a characteristic value of a digital item. Similar to Example 37 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims, “monitoring, by the server, user interactions between the plurality of users and a digital item group;” determining, by the server, an interaction difference between: (i) user interactions of users with one or more digital items from the digital item group having a value for the item-characteristic corresponding to the old value for the item characteristic, and (ii) user interactions of users with the digital item from the digital item group having the updated value for the item-characteristic; “updating an entry in the database associated with the digital item by replacing the old value by the updated value;” and “updating an entry in the database by reassigning the old value to the digital item,” require action by a server that cannot be practically performed in the mind. Rather, the claimed invention is necessarily rooted in computer technology. The additional elements that recite a specific manner of automatically updating values of digital items based on user interactions provide an improvement to the accuracy of network resources on an ecommerce platform and integrate the judicial exception into a practical application 

Claims 2-10, 12, 14 and 16-20
Claims 2-10, 12, 14 and 16-20 depend from allowable claims 1 and 15 recite further limiting features. Claims 2-10, 12, 14 and 16-20 are allowable for reasons consistent with those identified with respect to claims 1 and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Degeratu et al. (2000: Consumer Choice Behavior in Online and Traditional Supermarkets: The Effects of Brand Name, Price, and Other Search Attributes): A paper focusing on a framework that illustrates the differences in product attributes and the effects it has on consumer behavior.

Xiao et al. (US 8,438,080): A learning module of an information retrieval system is configured to automatically learn distinctive characteristics used by different web sites when presenting data variables of interest. The learned information can then be used to identify data variables of interest on arbitrary web pages of the web sites. In one embodiment, the learning process is guided by feeds provided by the web sites that list values for data variables of interest, and by web pages also provided by the web sites. The values of the feeds enable the learning module to identify candidate portions of the web pages that may represent a data variable of interest. Weights are computed for different values of various properties of the candidate portions, aggregated over all the analyzed pages, and used to identify one of the candidate portions as being the best candidates.

Tromble (US 8,655,737): A product catalog includes information regarding products for sale online by various merchants. An analysis software module can identify brand names in the product catalog that relate to the same brand. The analysis module can compute parameters of pairs of product offers having matching product identifiers. The analysis module can group the product offer pairs into brand pair groups based on the brand names for the products subject to the product offers. The analysis module can compute parameters of each brand pair group based on product offer pairs in the brand pair group and attributes of product offers in the product catalog. The analysis module can use the computed parameters to determine whether the brand names of each brand pair are related. The analysis module can use the identified related brand names and additional attributes of product offers to identify product offers related to the same product.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683